Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Christopher L. Henson, state and attest that: (1) I am the Chief Financial Officer of BB&T Corporation (the Issuer). (2) Accompanying this certification is the Issuers Quarterly Report on Form 10-Q for the period ended September 30, 2008, (the Periodic Report) as filed by the Issuer with the Securities and Exchange Commission pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the Exchange Act), which contains financial statements. (3) I hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that  the Periodic Report containing the financial statements fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act, and  the information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer for the periods presented. /s/ Christopher L. Henson Christopher L. Henson Senior Executive Vice President and Chief Financial Officer November 6, 2008 A signed original of this written statement required by Section 906 has been provided to BB&T Corporation and will be retained by BB&T Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
